 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Rafael Danam,                                             Case No. 2:19-cv-01606-JAD-DJA

 4               Plaintiff
         v.                                                Order Denying Motions as Premature
 5
         Elaine Kelley, et al.,                               [ECF Nos. 25, 26, 28, 29, 30, 31]
 6
                 Defendants
 7

 8             Rafael Danam sues Elaine Kelley, the principal of his former employer, the Somerset

 9 Academy Aliante Charter School, asserting constitutional and employment-related claims.

10 Because Danam was granted in forma pauperis status, the court screened his complaint; upon

11 doing so, it dismissed that complaint with a detailed explanation of its deficiencies and gave

12 Danam leave to amend—twice. 1 Danam has filed his second amended complaint, 2 but the court

13 has not yet screened it to determine whether it states a colorable claim for relief that Danam may

14 pursue and seek relief on. Unless and until the court finds upon screening of that second

15 amended complaint that this action may move forward, Danam’s requests for summary

16 judgment, judicial notice, and other affirmative relief or remedies are procedurally premature and

17 the defendant has no obligation to respond to them. So the court denies all of Danam’s pending

18 motions as premature and cautions Danam that unless and until this court has issued an order

19 screening his second amended complaint and permitting this case to move forward, his

20 motions will continue to be denied as premature. Because this court has a large caseload and

21 many other matters await screening before this one, Danam is further advised that it may take

22

23   1
         ECF Nos. 5, 23.
     2
         ECF No. 24.
 1 many months before the order screening his second amended complaint is issued in this

 2 case.

 3         IT IS THEREFORE ORDERED that the following motions [ECF Nos. 25 26, 28, 29, 30,

 4 31] are DENIED as premature because there is yet no operative complaint:

 5            •   Plaintiff’s Motion for Judicial Notice [ECF No. 25];

 6            •   Plaintiff’s Motion for Summary Judgment Failure of Defendant to Pay Last Day

 7                of Wages from Wrongful Termination/Breach of Contract [ECF No. 26];

 8            •   Plaintiff’s Motion for Reconsideration of Judicial Orders and Notice for Judicial

 9                Recusal Consideration [ECF No. 28];

10            •   Plaintiff’s Motion of Judicial Notice to Defendant’s Convicting Statement on
11                Record from Motion to Dismiss [ECF No. 29];
12            •   Plaintiff’s Motion to Strike Claimant Cause of Claim from Record and Validate
13                Cause of Claim against Defendant [ECF No. 30]; and
14            •   Plaintiff’s Motion for Defendant to Confess to Claim and Remit Compensatory
15                Relief Prior to Judicial Judgment [ECF No. 31].
16         Dated: March 4, 2020
17                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
18

19

20

21

22

23



                                                   2
